Citation Nr: 9904279	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-25 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for left wrist tendinitis, 
hypertension, a back disorder, to include strain and 
herniated nucleus pulposus (HNP), asthma, temporomandibular 
joint (TMJ) syndrome, and bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel





INTRODUCTION

The veteran had active service from October 1978 to March 
1984.  Although the veteran also served from August 1984 to 
March 1994, in light of the February 1995 regional office 
(RO) administrative decision that this second period of 
service was dishonorable under 38 U.S.C.A. § 5303(a) (West 
1991 & Supp. 1998), the veteran is barred from all rights to 
Department of Veteran Affairs (VA) benefits based on this 
period of service.

With respect to the issues on appeal, the Board of Veterans' 
Appeals (Board) has determined that the issues of entitlement 
to service connection for a back disorder, to include strain 
and HNP, and asthma warrant remand for further medical 
development.  These issues will be addressed more fully in 
the Remand portion of this decision.


FINDING OF FACT

Disability associated with left wrist tendinitis, bilateral 
hearing loss, hypertension, and TMJ syndrome was not shown in 
service and is not currently shown.


CONCLUSION OF LAW

The claims for service connection for left wrist tendinitis, 
bilateral hearing loss, hypertension, and TMJ syndrome are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1998).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension or organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

With respect to claims for service connection for hearing 
loss, the United States Court of Veterans Appeals (Court) has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385 
(1995), discussed below, then operates to establish when a 
hearing loss can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

The enlistment examination in August 1978 revealed no 
relevant complaints or medical history, and audiometric 
examination revealed hearing thresholds in the right ear of 
20, 15, 15, 10, 5, and 15 decibels at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz, respectively, and thresholds in the 
left ear of 15, 25, 25, 15, 10, and 20 decibels at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz, respectively.  Service 
audiometric examination in March 1979 revealed hearing 
thresholds in the right ear of 10, 10, 20, 15, 5, and 5 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, and thresholds in the left ear of 10, 20, 25, 
15, 20, and 15 decibels at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz, respectively.  The veteran indicated that her 
exposure to noise consisted of exposure to casting machines.  

Thereafter, service medical records reflect that in June 1979 
the veteran's left arm sustained contusions and abrasions to 
the biceps area as a result of running into nylon rope.  The 
dressing for this wound was changed on two occasions 
following this incident and thereafter, there were no 
additional complaints or treatment arising out of the 
incident in June 1979.  

In the middle of November 1979, the veteran was reportedly 
experiencing a prenatal complication of increasing blood 
pressure, and at this time, blood pressure was indicated to 
be 120/70.  At the end of the month, the veteran's blood 
pressure was noted to be 130/86.  A November 1979 discharge 
summary reflects that several days earlier, the veteran gave 
birth to a female infant and that the veteran' prenatal 
course had been complicated with hypertension.  It was 
further noted that the veteran's hypertension resolved after 
the birth of the infant.  On January 11, 1980, it was again 
noted that the veteran had increased blood pressure during 
her recent pregnancy.  At this time, the veteran's blood 
pressure was at 106/62, and approximately ten days later, it 
was 106/72.  

Service medical records indicate that on February 17, 1980, 
the veteran complained of left wrist pain for the previous 
four days.  Examination revealed minimal slight swelling and 
it was noted that there was no report of trauma.  The 
assessment was sprained wrist and the veteran's left wrist 
was apparently wrapped with an Ace bandage.  Two days later, 
the veteran complained of left wrist pain for the previous 
four to five days without a history of trauma.  Physical 
examination at this time revealed full range of motion with 
discomfort.  There was tenderness over the entire carpal area 
and a questionable small ganglion.  There was also a warm 
uncomfortable area on the distal forearm of 4 centimeters by 
1.5 centimeters, and it was noted that pain radiated 
throughout the arm.  The assessment was tendinitis of the 
left wrist versus early ganglion cyst, and to rule our 
phlebitis of the distal forearm.  The veteran was provided 
with a removable volar splint for the support of the left 
wrist.  

Service audiometric examination in April 1980 revealed 
hearing thresholds in the right ear of 15, 15, 15, 15, 5, and 
20 decibels at 500, 1000, 2000, 3000, 4000, and 6000, 
respectively, and thresholds in the left ear of 15, 20, 25, 
20, 20, and 25 decibels at 500, 1000, 2000, 3000, 4000, and 
6000, respectively.  The veteran again indicated that her 
exposure to noise consisted of exposure to casting machines.

Service audiometric examination in May 1981 revealed hearing 
thresholds in the right ear of 10, 15, 25, 10, 5, and 5 
decibels at 500, 1000, 2000, 3000, 4000, and 6000, 
respectively, and thresholds in the left ear of 10, 25, 30, 
25, 25, and 25 decibels at 500, 1000, 2000, 3000, 4000, and 
6000, respectively.  The veteran indicated that her exposure 
to noise consisted of being exposed to boilers.  In May 1981, 
the veteran received treatment for complaints associated with 
the right wrist.

In August 1983, service records reflect that the veteran 
complained of left jaw pain for the previous day.  Blood 
pressure was noted to be 120/70.  Examination of the jaw 
revealed point tenderness at the left TMJ but there was no 
tooth problem and the ears were noted to be clear.  The 
assessment was left TMJ inflammation.

Service gynecological consultation in December 1984 indicated 
that the veteran reported a history of high blood pressure 
during pregnancy.  At this time, her blood pressure was 
102/88.

Service and private dental records from Dr. Y. indicate that 
in August 1987, the veteran underwent a procedure to remove 
"lumps" of bone from the jaw bilaterally.  Following this 
procedure, the veteran complained of jaw discomfort which was 
causing TMJ pain.  In January 1992, the veteran noted on a 
questionnaire that she did not have a history of 
hypertension.  Further TMJ problems were again noted in 
February 1992, and a notation in December 1992 reflects that 
due to TMJ stress, the veteran was unable to hold her mouth 
open for long periods.  It was further noted that her TMJ was 
becoming more severe and that the veteran had been referred 
to a specialist for further care.

Medical records from Dr. U. indicate that in November 1993 
the veteran complained of recent high blood pressure and 
examination revealed elevated blood pressure readings of 
159/112 and 180/110.  Approximately one week later, 
examination again revealed elevated readings of 150/100, and 
the assessment included symptoms complex consistent with 
nephrotic syndrome with hypertension, etiology unclear.  A 
week later, her blood pressure was still elevated at 160/110, 
150/110, and 130/90, standing, and the following week, her 
blood pressure was noted to be improved with readings of 
130/100, 120/90 and 110/90, standing.  

At the end of November 1993, a private medical report from 
Dr. D. does not reflect treatment for any relevant disorder, 
but does note the veteran's history of having elevated blood 
pressure in 1979 with her pregnancy and that her blood 
pressure apparently returned to normal after her pregnancy.  
At this time, blood pressure was noted to be 120/80.

December 1993 to March 1994 medical records from Dr. U. 
indicate that in December 1993, the veteran had had a renal 
biopsy and that blood pressure was at 110/80, and 100/70.  In 
January 1994, blood pressure was at 100/70 and 120/90, and in 
February 1994, blood pressure was at 110/70.  

A medical evaluation board summary in March 1994 reflects 
that cardiovascular examination at this time revealed normal 
findings.


II.  Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, supra.  The Court has also held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) by (a) evidence that a condition was "noted" 
during service or an applicable presumption period; (b) 
evidence showing post-service continuity of nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, supra.  Alternatively, 
service connection may be established under 38 C.F.R. 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Ibid.  

The Board has reviewed the record as to the veteran's claims 
for service connection for left wrist tendinitis, TMJ 
syndrome, hypertension, and bilateral hearing loss, and first 
notes that the veteran's evidentiary assertions are 
sufficient and competent to establish that she experienced 
symptoms, hearing loss, and left wrist and TMJ pain during 
service, and that this evidence may be sufficient to satisfy 
the second element of a well-grounded claim.  With respect to 
hypertension, the Board is doubtful as to whether lay 
evidence is probative as to the presence of manifestations of 
hypertension, absent a very severe level of disability that 
the service clinical records do not suggest.  On the other 
hand, however, there are actual notations of hypertension in 
the service medical records that are sufficient to establish 
the second element of a well-grounded claim.  The record does 
not demonstrate, however, that the veteran has met her burden 
as to the other two elements of a well-grounded claim.

With respect to left wrist tendinitis, the Board notes that 
during the veteran's first period of service, the veteran was 
treated on one occasion for pain in the left wrist in 
February 1980 which was initially diagnosed as a wrist sprain 
and later as left wrist tendinitis versus early ganglion 
cyst, and to rule out phlebitis of the distal forearm.  The 
veteran was provided with a removable splint for her left 
wrist and has apparently not received further treatment for a 
left wrist problem since February 1980.  As for TMJ problems, 
the veteran's service medical records similarly reflect a 
single episode of complaints and treatment in August 1983, at 
which time the veteran complained of left jaw pain for the 
previous day and the assessment was left TMJ inflammation.  
Even based on more recent dental treatment records in 1992, 
although there are now references to increasing severity of 
the veteran's TMJ pain and stress, there is no medical 
evidence of a current diagnosis of TMJ syndrome.

Under the case law, it is clear that a fundamental element of 
a well-grounded claim is competent evidence of "current 
disability" (medical diagnosis).  Rabideau v. Derwinski, 
supra; Brammer v. Derwinski, supra.  The Board further finds 
that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present as to the claims for service connection 
for left wrist tendinitis and TMJ syndrome in this case and 
therefore element one is not satisfied.

The Board finds that the veteran's claims for service 
connection for hypertension and hearing loss are also 
deficient with respect to element one.  More specifically, 
while the service medical records from the veteran's first 
period of service reflect elevated blood pressure during the 
veteran's pregnancy during 1979, medical records reflect that 
these elevated levels resolved after the birth of the 
veteran's baby.  In addition, the Board notes that the only 
other diagnosis of hypertension occurred in 1993, and at this 
time, it was associated with the veteran's nephrotic 
syndrome.  Following renal biopsy in December 1993, there is 
an indication that blood pressure readings went down, and 
there is no medical evidence of more recent diagnoses of 
hypertension associated with the veteran's nephrotic 
syndrome.  Because there is no current diagnosis of the 
disability, the fact that hypertension is deemed by 
regulation to be a chronic disease is of no avail to the 
claimant.  38 C.F.R. §§ 3.303, 3.309 (1998).

As for the veteran's claim for service connection for 
bilateral hearing loss, the Board notes that while the 
service medical records from the veteran's first period of 
active service do reflect hearing loss thresholds in excess 
of 20 decibels prior to separation as required under Hensley 
v. Brown, supra, the veteran has provided no evidence that 
her current hearing acuity satisfies the hearing loss 
disability criteria of 38 C.F.R. § 3.385.  Consequently, 
"disability" for VA compensation benefit purposes is also 
not shown to be present at this time as to the claims for 
service connection for bilateral hearing loss and 
hypertension.  

Alternatively, the Board finds that these claims are also not 
well grounded due to the lack of evidence to satisfy element 
three, a nexus between any current left wrist tendinitis, 
bilateral hearing loss, and TMJ syndrome, and disease or 
injury in service, or to a period of one year following 
service.  The only evidence advanced to support the existence 
of this element of a well-grounded claim on the facts of this 
case is the evidentiary assertions of the veteran.  See 
Caluza v. Brown, supra.  However, the Court has said that 
claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, her assertion that any current left wrist 
disability, bilateral hearing loss, and/or TMJ syndrome is 
related to certain symptoms the veteran experienced in 
service, carries no weight.  See Espiritu v. Derwinski, 
supra.

As for the medical evidence of record, there is no medical 
evidence that offers an etiology for any current left wrist 
disability, bilateral hearing loss, and/or TMJ syndrome.  
There is no current medical diagnosis of hypertension of 
record.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that a claim is plausible is required for the 
claim to be well grounded.  See Grottveit v. Brown, supra.  

There is no competent evidence to show the presence of any 
organic nerve damage to the ears or hypertension within the 
one year presumptive period following the veteran's first 
period of active service.  38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the record as it now stands really contains no 
competent medical evidence providing a link between any 
current left wrist disability, bilateral hearing loss, 
hypertension, and TMJ syndrome, and the veteran's first 
period of service.  In this regard, the analysis set forth by 
the Court in Savage concerning when lay evidentiary 
assertions can well ground a claim on the basis of chronicity 
or continuity of symptoms would appear to the Board to 
clearly indicate that, while the appellant is competent to 
describe manifestations, she is not competent to causally 
link those manifestations of an underlying disability, unless 
the disability itself is one that a lay party can perceive.  
Id. at 495-97.  TMJ syndrome and left wrist tendinitis are 
not subject to lay observation.  In addition, bilateral 
hearing loss for VA compensation purposes is defined in terms 
of decibel losses demonstrated by audiometric testing and 
hypertension is based on medical interpretation of elevated 
blood pressure readings and other findings.  Therefore, the 
Board concludes that lay testimony or statements can not 
establish these disabilities.  In summary, the Board finds 
that the veteran's claims are clearly not well grounded in 
that they lack the requisite medical evidence to establish 
current disability and/or the requisite medical evidence to 
establish "nexus" between current disability and service.  
Caluza v. Brown, supra.


ORDER

The claims for service connection for left wrist tendinitis, 
bilateral hearing loss, hypertension, and TMJ syndrome are 
denied as not well grounded.


REMAND

As was noted above, by an administrative decision in February 
1995, the RO determined that the veteran's second period of 
active service was dishonorable under 38 U.S.C.A. § 5303(a), 
and that the veteran was barred from all rights to VA 
benefits based on this period of service.  However, while the 
veteran can not be service connected for disability incurred 
or aggravated during her second period of service, the Board 
notes that her medical treatment during this period can be 
considered for purposes of assessing continuity of symptoms 
and chronicity, and that these considerations are 
particularly relevant with respect to the issues of 
entitlement to service connection for a back disorder, to 
include strain and HNP, and asthma.  More specifically, the 
Board observes that during the veteran's first period of 
service, there were multiple occasions when she received 
treatment for back pain and respiratory complaints, and that 
treatment for back pain and respiratory complaints continued 
throughout her second period of service.  Consequently, the 
Board finds that the multiple episodes of treatment during 
the veteran's initial period of service and the continuation 
of symptoms during the veteran's second period of service at 
least make the veteran's claims for service connection for a 
back disorder and asthma capable of substantiation, and thus 
well grounded.  Accordingly, the Board concludes that 
additional development of the claims is warranted under the 
duty to assist.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy, supra.  The duty to assist the veteran in obtaining 
and developing available facts and evidence to support a 
claim includes obtaining adequate VA examinations.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This includes the 
obligation to obtain a specialist examination if needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The appellant should be permitted to 
submit or identify any other evidence or 
argument in support of her claims.

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any back disorder 
or asthma.  Evidence linking a current 
back disorder and asthma with the 
veteran's first period of active service 
would be particularly relevant.  Any 
medical records other than those now on 
file pertaining to these disabilities 
should be obtained and associated with 
the claims folder.

3.  The veteran should then be afforded 
medical examinations by appropriate 
physicians to determine the nature, 
status and etiology of the veteran's back 
disorder, to include strain and HNP, and 
asthma, and any current residuals 
thereof.  All indicated studies must be 
conducted.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After reviewing 
the claims file and conducting the 
examination, the designated physicians 
should respond to the following 
questions:

(a) Does the veteran now manifest asthma 
and/or any current back disorder; and

(b) What is the degree of medical 
probability, expressed in percent terms, 
if feasible, that there is a causal 
relationship between any current 
diagnosis of a back disorder, to include 
strain and HNP, and/or asthma, and the 
veteran's first period of active service 
between October 1978 and March 1994.  

If the physicians can not answer any of 
the above questions without resort to 
speculation, they should so indicate.  If 
the physicians believe that further 
review by another medical specialist is 
required to respond to one or both of the 
questions, they should so indicate and 
the RO should take appropriate action to 
obtain such and evaluation.  The Board 
leaves to the discretion of the medical 
providers as to whether referral to 
another medical specialist requires 
actual examination of the veteran, as 
opposed to simply a review of the record.  
The physicians should provide the 
rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
back disorder and asthma.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide


expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

